 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLINTON RANSOM,                                     No. 2:17-cv-1365-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    U.S. POSTAL SERVICES,
15                        Defendant.
16

17           Plaintiff seek leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

18   application makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint must be dismissed for failure to state a claim.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
15   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
18           Plaintiff brings this action against the United States Postal Services. ECF No. 1.
19   Liberally construed, his complaint alleges that the Post Office has been delaying his receipt of a
20   monthly package of pain medication. According to plaintiff, he picks up pain medication from
21   his local post office each month, but in April 2017 the post office delayed giving it to him. He
22   says that the Post Office did not give him his package until April 29, despite receiving it several
23   days earlier. Id. at 5. He claims that in each of the following four months, the post office
24   repeated that delay by telling him that his “medicine wasn’t in when it was.” Id. Plaintiff alleges
25   that this has resulted in him experiencing severe pain during the days his medication was
26   wrongfully withheld. Id.
27           The complaint, however, does not identify any specific cause of action, nor does it link the
28   factual allegations to any statutory or constitutional violation. Although the Federal Rules adopt a
                                                          2
 1   flexible pleading policy, a complaint must give fair notice and state the elements of the claim
 2   plainly and succinctly. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984).
 3   The complaint as drafted fails to provide defendant such notice. Accordingly, it must be
 4   dismissed for failure to state a claim for relief. However, plaintiff is granted leave to file an
 5   amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (district
 6   courts must afford pro se litigants an opportunity to amend to correct any deficiency in their
 7   complaints).
 8           Any amended complaint must allege a cognizable legal theory against a proper defendant
 9   and sufficient facts in support of that legal theory. It shall clearly set forth the allegations against
10   defendant and shall specify a basis for this court’s subject matter jurisdiction. Any amended
11   complaint shall plead plaintiff’s claims in “numbered paragraphs, each limited as far as
12   practicable to a single set of circumstances,” as required by Federal Rule of Civil Procedure
13   10(b), and shall be in double-spaced text on paper that bears line numbers in the left margin, as
14   required by Eastern District of California Local Rules 130(b) and 130(c). Any amended
15   complaint shall also use clear headings to delineate each claim alleged and against which
16   defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead clear facts
17   that support each claim under each header.
18           Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
19   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
20   complete in itself. This is because, as a general rule, an amended complaint supersedes the
21   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
22   plaintiff files an amended complaint, the original no longer serves any function in the case.
23   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
24   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
25   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
26   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
27   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
28   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
                                                         3
 1          Accordingly, IT IS ORDERED that:
 2          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 4          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 5   complaint. The amended complaint must bear the docket number assigned to this case and must
 6   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 7   accordance with this order will result in a recommendation this action be dismissed.
 8   DATED: November 8, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
